Shaw, C. J.
The plaintiff insists that the warrant was not issued upon a complaint made on oath, because the warrant was *328dated April 2d, and the certificate of the oath was dated May 2d. But as the complaint alleged that the offence, which was charged upon the plaintiff, was committed on the 30th of April, and as the warrant refers to the complaint, there seems to be internal and plenary evidence that the complaint preceded the warrant, and that the date of the warrant was a mere clerical error. Such error does not render the subsequent proceedings void. Commonwealth v. Murray, 2 Virg. Cas. 504. On this view of the case, the exceptions must be overruled.
But an action of trespass could not be maintained against the defendant, even if the foregoing view of the case could not be supported. The police court in Lowell had jurisdiction of the offence charged in the complaint against the plaintiff, and the warrant was in due legal form, and was directed to the defendant. It was not for him to inquire into the regularity of the proceedings of the court that issued the warrant; and he cannot be considered as a trespasser for acting under it. Wilmarth v. Burt, 7 Met. 257, and cases there referred to.
Exceptions overruled.